DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is FINAL and is in response to the claims filed October 14, 2021. Claims 12-18 are currently pending, of which claim 12 and 13 are currently amended. Claims 1-11 and 19-25 were previously cancelled.

Response to Arguments
Claim Objections
Applicant has amended the claim at issue and the previous objection has therefore been withdrawn. Nevertheless, in light of the new amendments, new objections have been introduced, as detailed below.

Double Patenting
Applicant’s terminal disclaimer has been accepted and entered and the previous double patenting rejections in light of U.S. Patent No. 10,101,802 B2 and U.S. Patent No. 10,671,152 B2 are therefore withdrawn.

Prior Art Rejections
Applicant’s arguments regarding the previously cited references have been fully considered and are moot.
Specifically, Applicant has amended the claims at issue and argues that the real object is not identified as selected in Maciocci as currently claimed. See Remarks 7. See Id.
Furthermore, Applicant’s arguments are moot in light of new reference Arrasvuori. Specifically, Arrasvuori teaches an augmented reality interface where a user can be presented with a physical object, such as a wall that has been selected in Maciocci. The user can be presented with selectable options based on the selected object. For example, if the user focuses on the wall, the scene can be altered change appearance of the surface of the wall and allow the user to visualize different menu options on that selected surface. See Arrasvuori Figs. 4A-4B and paras. [0047-48]. As an additional note, based on the amendments, the teachings of Maciocci have been tweaked as well. Maciocci has now been cited to show the selection of the physical real-world object, such as a physical surface for a virtual object to be anchored upon. See Maciocci Figs. 1-4 and paras. [0071] and [0076-77]. It is this selection that is triggering the renderings of Arrasvuori. However, Examiner notes that the claim language is not clear how the selection is occurring and is subject to a broad, yet reasonable interpretation.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Claim Objections
Claim 1 is objected to for various typographical issues. Firstly, the claim recites  an “and” at the end of the “a communications interface…” limitation, but this “and should be removed in light of the amended language and instead should follow the end of the new “an identification system…” limitation. 
Secondly, the claim recites an amended limitation that concludes with a semi-colon (“;”). This is the only semi-colon following a limitation, and it should be changed to a comma (“,”) to match the other limitations of the claim. Alternatively, Applicant is welcome to change the commas after the other limitations to semi-colons.
Thirdly, the claim recites “a plurality of real object” but this should read “a plurality of real objects…”
Finally, the claim recites a wherein clause but it is not preceded with any punctuation. Here, the “a selection system…” limitation should end with a comma, as a comma should precede the wherein clause.
Appropriate correction is required.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 12-16 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maciocci et al. (U.S. Publication No. 2012/0249590; hereinafter “Maciocci”) and further in view of Arrasvuori (U.S. Publication No. 2008/0071559).
As per claim 12, Maciocci teaches a system for enabling one or more users to interact with a virtual world, the system comprising:
a user device for presenting the virtual world to a user and enabling the user to interact with the virtual world, the user device comprising: memory, processing circuitry, software stored in the memory and executable by the processing circuitry to render at least a portion of the virtual world from virtual world data received, at least in part, from a computer network (See Maciocci paras. [0086], [0205-206]: memory, processors, networks that implement the functions of the virtual and real-world objects),
a see-through display enabling a user to see a real object in the form of at least one of the user, a physical object or a physical environment around the user and operable to present the virtual world to the user (See Maciocci Figs. 1-4 and 16 and paras. [0006], [0066], [0075-76], and [0205]: body mounted semitransparent display allowing the user to view the scene through the display, including the display of virtual objects anchored in the physical environment, such as surfaces, around the user),
a communications interface operable to communicate at least a portion of the virtual world data over a data network (See Maciocci paras. [0115-116] and [0357]: transmitting data regarding the scene over a communication network), and
a sensing system operable to sense the real object, an identification system operable to identify the real object as a selected one of a plurality of real object (See Maciocci Figs. 1-4 and paras. [0071] and [0076-77]: user can select anchor surfaces, which are physical real-world surfaces, to place virtual content).
However, while Maciocci allows a user to select the physical objects to anchor virtual objects onto, Maciocci does not explicitly teach a selection system operable to select a virtual object based on said identification of the real object wherein the processing circuitry is operable to execute the software to render a change in the virtual world in response to at least one of the sensed real object seen by the user through the see-through display.
Arrasvuori teaches these limitations of the claim (See Arrasvuori Figs. 4A-4B and paras. [0047-48]: user can be presented with a physical object, such as a wall that has 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the surface selection of Maciocci with the virtual objects of Arrasvuori. One would have been motivated to combine these references because both references disclose augmented reality environmental interactions, and Arrasvuori enhances the user experience of Maciocci by allowing the user to tailor the types of content to the type of surface. This allows customization options for the type of content being anchored in Maciocci.

As per claim 13, Maciocci/Arrasvuori further teaches wherein the change in the virtual world comprises a virtual object having a predetermined relationship with the sensed user, physical object, or physical environment (See Maciocci Figs. 1-4 and paras. [0075-78]: user can view virtual object(s) anchored to a physical real-world object, such as a wall or table).

As per claim 14, Maciocci/Arrasvuori further teaches wherein the communications interface is operable to communicate the virtual object to the computer network
As per claim 15, Maciocci/Arrasvuori further teaches wherein the virtual world is presented in at least one of a two-dimensional format or three-dimensional format (See Maciocci Figs. 1-2 and paras. [0078], [0086], [0112], and [0129]: mapping objects and surfaces in three-dimensions. Additionally, objects can be rendered as 2-D images to be presented on conventional displays).

As per claim 16, Maciocci/Arrasvuori further teaches wherein the user device enables interaction in at least one of an augmented reality mode, a virtual reality mode, or a combination of augmented and virtual reality mode (See Maciocci Figs. 1-4 and paras. [0071-76] and [0086]: viewing virtual objects in real world, providing a virtual or augmented reality experience, as well as a “shared mixed reality scene”).

As per claim 18, Maciocci/Arrasvuori further teaches wherein at least a portion of the virtual world data is communicated between a gateway (See Maciocci Figs. 1, 2, 17, and paras. [0061], [0071-76], and [0208-209]: head mounted display can have processings performed by a mobile phone or device in communication with the HMD).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maciocci/Arrasvuori as applied above, and further in view of Dooley et al. (U.S. Publication No. 2011/0270135; hereinafter “Dooley”).
As per claim 17, while Maciocci/Arrasvuori teaches the device itself, Maciocci/Arrasvuori does not explicitly teach wherein the user device further comprises a device for providing a haptic or tactile feedback.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine, with a reasonable expectation of success the augmented reality system of Maciocci/Arrasvuori with the feedback of Dooley. One would have been motivated to combine these references because both references disclose augmented reality wearable displays, and Dooley enhances the user experience by allowing the user to be easily made aware of the various interface elements, virtual objects, and physical objects that may be presented to the user of Maciocci/Arrasvuori using common notification techniques such as haptics and audio.












Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145